Case 1:19-cv-01313-RDA-JFA Document 1 Filed 10/15/19 Page 1 of 13 PagelD# 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

THE PROPRIETORS, STRATA PLAN NO.
36, a foreign corporation,
Plaintiff,
V.
REEF RESIDENCES RESORT

)
)
)
)
)
)
) Civil Action No.
)
MANAGEMENT, LTD, a foreign limited )
liability company, )
)
Defendant. )

COMPLAINT

Plaintiff The Proprietors, Strata Plan No. 36 (“Strata” or “Plaintiff’) for its complaint
against Defendant Reef Residences Resort management, LTD (“Reef Residences” or “Defendant”)
and its appeal of the decision of the Trademark Trial and Appeal Board under 15 U.S.C.
§1071(b)(1), alleges as follows:

PARTIES, JURISDICTION AND VENUE

 

1. Strata is a corporation organized and existing under the laws of Turks and Caicos
with its principal place of business in Providenciales, Turks and Caicos Island, British West Indies.

2. Reef Residences is a limited liability company existing under the laws of Turks and
Caicos with its principle place of business in Providenciales, Turks and Caicos Island, British West
Indies

8, This Court has jurisdiction over the subject matter of this action pursuant to Section
21(b) of the U.S. Trademark Act of 1946 (the "Lanham Act"), as amended, 15 U.S.C. § 1071(b),

which provides that a party dissatisfied with a final decision of the Trademark Trial and Appeal
Case 1:19-cv-01313-RDA-JFA Document 1 Filed 10/15/19 Page 2 of 13 PagelD# 2

Board ("TTAB") may institute a new civil action in a Federal District Court challenging such
decision.

4. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338, and declaratory judgment jurisdiction pursuant to 28 U.S.C. § 2201.

5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1)(A).

FACTUAL BACKGROUND

 

6. Coral Gardens is a condominium resort located in the Turks and Caicos Islands,
British West Indies (the “Coral Gardens Resort”).

7 Defendant, Reef Residences, which was previously known as Coral Gardens Resort
Management, Ltd. and before that was known as White House Condominium Management Ltd.,
was the original developer of the Coral Gardens Resort.

8. As the developer, Defendant originally owned all of the property contained within
the Coral Gardens Resort.

o: As Defendant sold individual condominiums to third parties, those third parties
became percentage owners in the Coral Gardens Resort (“Resort Owners”).

10. Defendant founded Strata as a corporation to allow the Resort Owners to manage
and own the Coral Garden Resort common property for the benefit of the Resort Owners.

11. When first founded, Defendant, as the developer and largest percentage owner in
Strata, managed Strata for its own benefit.

12. Due to its sales of individual condominiums to the Resort Owners, Defendant is no
longer a percentage owner of the Coral Gardens Resort or of Strata.

13, Instead, each of the Resort Owners own a percentage of Plaintiff Strata, and now

are the sole managers of Strata.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 3 of 13 PagelD# 3

14. Strata is a statutory body corporate, which has all the powers, rights, and duties of
a company.

15. Strata is governed by its By-Laws, which have been amended from time-to-time
(the “By-Laws”).

16. Pursuant to its By-Laws, Strata is governed by an Executive Committee elected by
the Resort Owners. See Coral Gardens By-Laws of Proprietors of Strata Plan No. 36, attached
hereto as Exhibit A.

17. The By-Laws authorize Strata, through its Executive Committee, to control,
manage, and administer the common property associated with the Coral Gardens Resort.

18. In addition to operating and managing the Coral Gardens Resort on behalf of the
Resort Owners and Resort Owner’s customers, Strata’s By-Laws permit Strata to own trademarks
and service marks, including the mark “CORAL GARDENS” (the “CORAL GARDENS Mark”).

19. On March 15, 2005, Jay Goldstein, a condominium owner at the Coral Gardens
Resort and owner in Strata, applied on behalf of Strata to register the CORAL GARDENS Mark
in the Turks and Caicos Islands under Trade Marks Ordinance Chapter 17.04 §§ 56, 59 and 60 for
use in connection with condominium complexes in Class 042.

20. On August 14, 2007, the Registrar of Trade Marks for the Turks and Caicos Islands
registered Plaintiff's CORAL GARDENS Mark as Certificate of Registration No. 13,879 (the
“Turks and Caicos Registration’’).

21. Thereafter, Reef Residences challenged Strata’s Turks and Caicos Registration in

the courts of the Turks and Caicos Islands.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 4 of 13 PagelD# 4

Dan On August 14, 2007, the Court of Appeals of the Turks and Caicos Islands held that
the CORAL GARDENS Mark and Turks and Caicos Registration belonged to Strata, and rejected
Reef Residence’s argument that Strata could not own the mark.

23. | Upon information and belief, Plaintiffs Turks and Caicos Registration is still valid
and subsisting.

24. Strata advertises its lodging and resort management services worldwide, including
to US. Citizens in a variety of medium, including, but not limited to
<www.coralgardensatgracebay.com>, <www.facebook.com>, <www.tripadvisor.com>,
<www.expedia.com>, <www.hotels.com>, and <www.orbitz.com>.

D5. In addition, a number of the Resort Owners are U.S. citizens.

26. Furthermore, U.S. citizens account for the largest percentage of consumers who
rent condominiums through Strata for vacation or otherwise.

27. Because of its original control of Strata, Defendant originally used the CORAL
GARDENS Mark; however, that use was for the benefit of Strata, and Strata is the owner of the
CORAL GARDENS Mark.

28. Even though the CORAL GARDENS Mark belongs to Strata, Defendant continued
to use the CORAL GARDENS Mark even after it was no longer a percentage owner in Strata.

29. Upon information and _ believe, Defendant is using the domain
<www.coralgardens.com> (“Infringing Domain”) and the CORAL GARDENS Mark on the
Infringing Domain, to promote and market lodging services worldwide, including to U.S.

consumers.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 5 of 13 PagelD# 5

30. Brian J. Rayment (“Raymant”) is an attorney licensed to practice in the State of
Oklahoma who has represented Strata in relation to the CORAL GARDENS Mark and claims
related to the Infringing Domain.

31. Beginning in January 2008, Strata authorized Rayment on numerous occasions to
take legal action necessary to pursue recovery of the Infringing Domain, including the filing of a
United States trademark application in the name of Strata for the CORAL GARDENS Mark.

3y,. The Strata has also ratified its prior approvals of the filing of the U.S. Trademark
for the CORAL GARDENS Mark on behalf of Strata.

3e. On or about January 31, 2008, the Executive Committee of Plaintiff Strata
authorized Rayment to act as counsel for it in pursuing its claims against Reef Residences related
to the Infringing Domain, including a U.S. trademark application for the CORAL GARDENS
mark based upon its registered Turks and Caicos Island trademark.

34. Strata’s Executive Committee specifically understood that Rayment was going to
file the Application for the CORAL GARDENS Mark on behalf of Strata prior to filing the action
to secure the Infringing Domain.

35), On or about March 15, 2009, the Executive Committee of Plaintiff Strata again
authorized “Rayment to take any legal action deemed necessary” to insure that the Infringing
Domain and the CORAL GARDENS Mark remain the exclusive property of Strata.

30. The owners of Strata voted to ratify Rayment’s action at the November 5, 2014,
Annual General Meeting.

37. On March 26, 2015, Strata’s Executive Committee ratified by majority vote
Rayment’s authorization to take any legal action necessary to pursue recovery of the Infringing

Domain, including filing a U.S. trademark application for the CORAL GARDENS Mark.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 6 of 13 PagelD# 6

38. On April 21, 2008, Strata filed a U.S. trademark application for the CORAL
GARDENS Mark with the United States Patent and Trademark Office (“USPTO”).

39. As the basis for registration under Section 44(e), Plaintiff relied upon its Turks and
Caicos Islands Registration No. 13,879, a certified copy of which was submitted with the TEAS
Plus electronic filing.

40. The Application was signed by Rayment, an attorney having actual or implied
power of attorney from Strata.

41. The Application for Strata’s CORAL GARDENS Mark matured to registration on
December 16, 2008, and the Registration was assigned No. 3,546,491 (the “U.S. Registration”).
See Certificate of Registration, attached hereto as Exhibit B.

42. At least since that time, Strata has used, continues to use, and has no intention to
discontinue use of its CORAL GARDENS Mark in commerce in connection with real estate
management of condominium complexes and with providing temporary lodging services in the
nature of a condominium hotel complex, including use in the U.S.

43. Since about 2011, pursuant to a management agreement with Strata (“Management
Agreement”), Seagate Management Co. (“Seagate Management”) was the licensee of Strata’s
CORAL GARDENS Mark, and operated and managed Plaintiff's real estate management and
temporary lodging services using the CORAL GARDENS Mark under Strata’s direction and
control.

44, Stata’s website <coralgardensatgracebay> was registered and maintained by
Seagate Management in accordance with the Management Agreement with Strata, which licensed

such use.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 7 of 13 PagelD# 7

45. On behalf of Strata, Seagate Management also took out online advertising with
industry travel business listings, booking agents and wholesalers, e.g, book-it.com, Expedia
TripAdvisor, hotelbeds.com, My Boutique Travel.

46. In addition to online advertising, Seagate Management had various types of “swag”,
e.g., playing cards, pens, shirts, with the CORAL GARDENS Mark thereon to promote Strata’s real
estate management and lodging services at various international trade shows.

47. On December 4, 2013, Strata commenced an in rem action against Defendant in
the United States District Court for the District of Illinois, seeking the “coralgardens.com” domain
name. That action is pending at this time but was stayed pending resolution of the cancellation
proceeding with the TTAB, as further described below.

48. On December 21, 2013, Strata timely filed a Combined Declaration of Use and
Incontestability under Sections 8 & 15 with the USPTO through the TEAS electronic filing
system.

49. Strata was continuously using its CORAL GARDENS Mark in commerce in
connection with all of the services identified in the Registration at the time that the Combined
Sections 8 & 15 Declaration was filed.

50. The Combined Sections 8 & 15 Declaration was signed by Rayment, again acting
as an attorney with an actual or implied power of attorney from Strata.

Sil; As part of its Combined Sections 8 & 15 Declaration, Strata in good faith submitted
a specimen showing the CORAL GARDENS Mark used on or in connection with all of the services
listed in the Registration. The specimen was submitted through TEAS and consisted of a

screenshot of Plaintiff's <www.coralgardensongracebay.com> website.
Case 1:19-cv-01313-RDA-JFA Document 1 Filed 10/15/19 Page 8 of 13 PagelD# 8

52. The USPTO issued the Notice of Acceptance and Acknowledgement under
Sections 8 and 15 on December 31, 2013. In the Notice of Acceptance and Acknowledgement
under Sections 8 and 15, the Post Registration staff indicated that the submitted website specimen
supported both Class 036 and 043 in the Registration.

53. Since that time, Strata has used, continues to use, and stil] has no intentions to
discontinue its use of the CORAL GARDENS Mark in commerce in connection with real estate
management of condominium complexes and with providing temporary lodging services in the
nature of a condominium hotel complex.

54. The Management Agreement between Stata and Seagate Management was
terminated by Strata on June 30, 2016.

55), Seagate Management, and its principal Mr. Rahul Lakhani (“Lakhani”), were
requested to turn over the <coralgardensongracebay.com> domain name, but refused to do so.

56. On February 28, 2017, on behalf of Strata, Rayment requested Network Solutions
to transfer the <coralgardensongracebay.com> domain name from Seagate Management to
Plaintiff. In Rayment’s email to Network Solutions, he noted that Lakhani and Seagate
Management no longer had any rights in the domain name or the CORAL GARDENS Mark.
Rayment provided Network Solutions with the Management Agreement as a part of his request to
transfer the domain. In response thereto, Network Solutions transferred the
<coralgardensongracebay.com> domain to Rayment on behalf of the Strata.

THE TTAB ACTION AND DECISION

57. On June 11, 2014, in an effort to thwart Strata’s in rem domain name action in Illinois,
Defendant Reef Residences filed a Petition to Cancel the U.S. Registration (“Cancellation

Proceeding”) with the TTAB. See Petition for Cancellation attached hereto as Exhibit C.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 9 of 13 PagelD# 9

58. The Registration is incontestable under 15 U.S.C. § 1065, and as such, fraud and
abandonment were the only two grounds pleaded for cancellation in the Cancellation Proceeding.

59: On September 14, 2018, following briefing, the TTAB granted Reef Residences’
Petition to Cancel Strata’s U.S. Registration finding abandonment because there was allegedly “no
evidence of [Strata’s] use of the mark for the first five years after it received its U.S. Registration.”
See Final Decision of TTAB attached as Exhibit D.

60. Strata timely filed a Motion for Reconsideration on October 15, 2018, which was
denied on August 13, 2019. See Order on Request for Reconsideration attached as Exhibit E.

61. In finding that Strata abandoned the CORAL GARDENS Mark, the TTAB erred in
failing to consider Strata’s use and licensing of the mark to Seagate Management.

62. The TTAB erred in its decision, in part, because it improperly considered
statements made by Lakhani after Seagate Management was terminated by Strata.

63. The statements made by Lakhani and considered by the TTAB were made in a
declaration filed by Defendant after his termination by Strata and are entirely contrary to Lakhani’s
statements made in his earlier deposition testimony.

64. In finding that Strata had no rights in the CORAL GARDENS Mark, the TTAB’s
erred because Strata’s rights are incontestable.

65. The Management Agreement between Strata and Seagate Management contains an
express or implied license to Seagate Management to use the Coral Gardens Mark for Strata’s
benefit during the term of the Management Agreement.

66. At all times during the term of the Management Agreement, the conduct of Strata
and Seagate Management indicate that Seagate Management was using the CORAL GARDENS

Mark under a license or implied license.
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 10 of 13 PagelD# 10

67. The TTAB’s decision to cancel Strata’s U.S. Registration was made in error, as the
TTAB improperly shifted the burden to Strata to prove use of the CORAL GARDENS Mark and
failed to consider Strata’s intent to use the CORAL GARDENS Mark.

FIRST CAUSE OF ACTION
Declaratory Judgment of Non-Abandonment Reversing TTAB’s Decision on Cancellation

68. Strata repeats and realleges each and every allegation of fact above as if set forth
herein.

69. Strata has at all times relevant used and/or licensed others to use the CORAL
GARDENS Mark in U.S. Commerce for the services set forth in the U.S. Registration.

70. The TTAB’s decision to cancel Strata’s U.S. Registration was made in error, as
Strata has not abandoned the CORAL GARDENS Mark.

SECOND CAUSE OF ACTION
Federal Trademark Infringement

71. Strata repeats and realleges each and every allegation of fact above as if set forth
herein.

mL. Strata, as the owner of the CORAL GARDENS Mark, has spent considerable time
and money in promoting the CORAL GARDENS Mark and services offered under the CORAL
GARDENS Mark.

73. Without Strata’s consent, Defendant is using the CORAL GARDEN Mark on the
Infringing Domain, which is confusingly similar to Strata’s use of the CORAL GARDENS Mark
in connection with the same services as those recited in Strata’s U.S. Registration.

74. Such use by Defendant is likely to cause confusion between prospective purchasers
of Strata and Defendant’s services in violation of 15 U.S.C. § 1114 and is likely to deceive
consumers into thinking that Defendant’s Infringing Domain is somehow sponsored, affiliated

with, or otherwise approved of by Strata.

10
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 11 of 13 PagelD# 11

De As a direct and proximate result of Defendant’s conduct, Strata has suffered damage
to its goodwill and reputation as symbolized by its valuable CORAL GARDENS Mark, and other
damages in an amount to be proved at trial including Defendant’s profits, actual damages,
enhanced profits and damages, costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1114,
1116, and 1117.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
1. reversing the Order of the Trademark Trial and Appeal Board, dated September 14,
2018, cancelling Stata’s U.S. Registration;
2. declaring that Strata has not abandoned its trademark rights in the U.S. Registration;
3. enter preliminary and permanent injunctions restraining and enjoining Defendant
and its parents, subsidiaries, officers, directors, employees, agents, licensees, and franchises, and
all persons acting in participation or concert with Defendant:
a. from using in commerce the CORAL GARDENS Mark or any other name
or trademark confusingly similar to the CORAL GARDENS Mark, or any copy or
colorable imitation thereof, in connection with the sale, advertising, or other
promotion of any goods or services;
b. from using the CORAL GARDENS Mark or any other word, term, name,
symbol or device, or any combination thereof, or any false designation of origin,
false or misleading deception of fact, or false or misleading representation of fact
which is likely to cause confusion or to cause mistake or to deceive as to the
affiliation, connection or association of Defendant, or as to the origin, sponsorship,
or approval of Defendant’s activities by Plaintiff;

4. that Plaintiff recover any damages sustained and the costs of this action, pursuant

1]
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 12 of 13 PagelD# 12

to 15 U.S.C. § 1117(a);
5. that Plaintiff recover Defendant’s profits resulting from its acts of infringement in
order to redress Defendant’s unjust enrichment and to deter its infringement of the CORAL

GARDENS Mark;
6. that Plaintiff recover its attorney’s fees pursuant to 15 U.S.C. § 1117(a); and

He all other relief that this Court deems just and proper.

October 14, 2019 Respectfully submitted,

/s/ Craig C. Reilly

Craig C. Reilly, VSB # 20942
111 Oronoco Street
Alexandria, Virginia 22314

T: (703) 549-5354

E: craig.reilly@ccreillylaw.com
Counsel for Plaintiff

Shawn M. Dellegar, OBA # 20973

Crowe & Dunlevy, P.C.

321 South Boston Avenue, Sutie 500

Tulsa, Oklahoma 74103

T: (918) 592-9800

E: shawn.dellegar@crowedunlevy.com
Counsel for Defendant (Pro Hac Vice Pending)

 

Tynia A. Watson, OBA # 30765

Crowe & Dunlevy, P.C.

324 N. Robinson Ave., Suite 100

Oklahoma City, Oklahoma 73102

T: (405) 235-7500

E: tynia.watson(@crowedunlevy.com

Counsel for Defendant (Pro Hac Vice Pending)
Case 1:19-cv-01313-RDA-JFA Document1 Filed 10/15/19 Page 13 of 13 PagelD# 13

VERIFICATION
I, Brian J. Rayment, Esq., have reviewed the factual allegations of this Verified Complaint

and verify that the statements contained therein are true and correct to the best of my knowledge

Ym

Name: bei, J. Ray gent
Title: Steata bb weer tive nm stlee

and belief.

Subscribed and sworn before me this | Y day of October, 2019

Ht deialll
wes eps

My Commission Expires: 4-12-2002 |

 

   
  

, Notary Public
“AR State of Oklahoma
Saye) _K. DONNELL
feed? ROGERS COUNTY
N =28/ COMMISSION #17003568
Cemm. Exp. 04-12-2021

 
    

 

 

[SEAL]

 

 

13
